                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOSE L. GARCIA,                                            CIVIL ACTION
                        Petitioner,

                v.

 JOHN T. ADAMS,                                             NO. 17-5249
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF BERKS,
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                           ORDER

       AND NOW, this 19th day of February, 2020, upon consideration of Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, Jose L. Garcia (Document

No. 1, filed November 20, 2017), Supplement to Petitioner’s Habeas Corpus filed by pro se

petitioner (Document No. 9, filed May 30, 2019), the record in this case, the Report and

Recommendation of United States Magistrate Judge Lynne A. Sitarski dated August 27, 2019,

Objections to the Report and Recommendation filed by pro se petitioner (Document No. 18, filed

November 12, 2019), and pro se petitioner’s Motion for Appointment of Counsel (Document No.

20, filed February 6, 2020), IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski dated August 27, 2019, is APPROVED and ADOPTED;

       2.      Pro se petitioner’s Objections to the Report and Recommendation are

OVERRULED;

       3.      The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Jose L. Garcia, and Supplement to Petitioner’s Habeas Corpus filed by pro se

petitioner, are DENIED and DISMISSED;
       4.      Pro se petitioner’s Motion for Appointment of Counsel is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court’s decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court’s procedural

ruling(s) with respect to petitioners claim(s). See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 484 (2000).

       The decision of the Court is based on the following:

       1.      On January 17, 2013, a jury found pro se petitioner guilty of two counts of

aggravated indecent assault, two counts of indecent assault, one count of aggravated indecent

assault of a child and one count of corruption of minors. On April 16, 2013, the trial court

sentenced pro se petitioner to an aggregate term of eight and a half to twenty-five years of

imprisonment. The remaining procedural history is detailed in the Report and Recommendation;

       2.      The instant Petition for Writ of Habeas Corpus was filed on November 14, 2017.

In it, pro se petitioner asserts fifteen claims. Nine of his claims – Grounds 1A, Two, Three,

Nine, Ten, Eleven, Twelve, Thirteen, and Fourteen—are procedurally defaulted because the

Pennsylvania Courts relied on independent and adequate state grounds to foreclose review of

those claims. Those independent and adequate state grounds – Pennsylvania’s waiver rule, 42

Pa.C.S. § 9544(b); Pa. R. App. P. 302(a); and the PCRA one-year statute of limitations, 42

Pa.C.S. § 9545(b) – preclude habeas review unless pro se petitioner shows “cause and prejudice”

or a “fundamental miscarriage of justice” to excuse the procedural default. The Magistrate Judge

found there was no “cause and prejudice” or a “fundamental miscarriage of justice,” findings

with which this Court agrees;




                                                  2
       3.      Pro se petitioner’s remaining six claims—Grounds 1B, Four, Five, Six, Seven,

and Eight—all raise claims of ineffectiveness assistance of trial counsel and were properly

exhausted by PCRA Petition. However, the Magistrate Judge found, and this Court, agrees, that

pro se petitioner did not show that the adjudications of those claims “(1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States; or, (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2);

       The Pennsylvania Courts applied Pennsylvania’s three-pronged ineffectiveness test,

which is not contrary to Strickland v. Washignton, 466 U.S. 668 (1984). In short, pro se

petitioner failed to demonstrate that his counsel performed deficiently, and he failed to show he

was prejudiced by any alleged deficient performance;

       4.       For the most part, pro se petitioner’s Objections merely disagree with the

conclusions of the Magistrate Judge and offer no new substantive arguments. His newly asserted

arguments address the Magistrate Judge’s conclusions about his procedurally defaulted claims.

Specifically, he contends that the procedural default on his Grounds 1A, Two, Three, Nine, Ten,

Eleven, Twelve, Thirteen, and Fourteen should be excused under Martinez v. Ryan, 566 U.S. 1

(2012). Pro se petitioner’s reliance on Martinez is misplaced. Martinez held that collateral

counsel’s ineffectiveness may excuse the procedural default for a claim of trial counsel’s

ineffectiveness but none of those ground assert claims of ineffective assistance of trial counsel.

Pro se petitioner’s sole procedurally defaulted ineffectiveness claim, Ground Ten, is also not

excused under Martinez because it is meritless and is a variant of another claim addressed on the




                                                 3
merits, Ground 1B, and rejected by the Magistrate Judge. This Court agrees with that disposition

by the Magistrate Judge;

       Pro se petitioner’s other newly raised argument in his Objections relates to his Ground

Thirteen, a sentencing claim. The Magistrate Judge analyzed that claim in her Report and

Recommendation and concluded that the procedural default was not excused, a conclusion with

which this Court agrees; and

       5.      With respect to pro se petitioner’s Objections to Grounds 1B, Four, Five, Six,

Seven and Eight, pro se petitioner merely disagrees with the Report and Recommendation with

which this Court is in agreement. The Pennsylvania’s Courts reasonably denied the claims under

Strickland and the adjudication did not result in an unreasonable determination of the facts,

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                 4
